Citation Nr: 0420344	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  00-20 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus claimed as 
secondary to a head injury.  

2.  Entitlement to a rating in excess of 10 percent for iron 
deficiency anemia.  

3.  Entitlement to a rating in excess of 30 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2000, a 
statement of the case was issued in August 2000, and a 
substantive appeal was received in September 2000.  

Simultaneously with his perfection of the above listed 
appeals, the veteran also perfected appeals pertaining to the 
left knee and a caesarian section scar.  The RO subsequently 
granted service connection for both disabilities in March 
2003.  

On VA Form 9 which was received at the RO in September 2000, 
the veteran requested a local hearing.  In February 2001, the 
veteran's representative requested that the veteran be 
afforded VA examinations in lieu of the hearing.  The Board 
finds the veteran has withdrawn his request for a hearing.  

For reasons explained below, the issues of entitlement to 
service connection for tinnitus and entitlement to a rating 
in excess of 10 percent for iron deficiency anemia are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part. 


FINDING OF FACT

The veteran's service-connected migraine headaches are 
productive of very frequent prostrating and prolonged attacks 
resulting in severe economic inadaptability.




CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for 
migraine headaches have been met.  38  U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7,  4.124a, Diagnostic Code 
8100 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The present appeal involves the claim that the severity the 
of the veteran's migraine headaches are more disabling than 
currently evaluated.  Disability evaluations are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran has claimed that her service-connected migraine 
headaches should be rated above the 30 percent evaluation 
currently assigned under 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2003).  An evaluation of 30 percent disabling is 
available under Diagnostic Code 8100 where the veteran's 
migraine headaches are manifested by characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  The maximum evaluation of 50 
percent disabling is available where the veteran's migraine 
headaches are manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8100. 

Factual Background

On VA examination in July 1998, the veteran reported that she 
experienced pressure type headaches, associated with nausea 
but only rarely with vomiting.  She indicated that she saw 
everything in red when the headaches were coming.  She also 
reported photophobia and extreme eye sensitivity.  

In April 1999, the veteran reported that she had had 
intermittent headaches since 1985.  The headaches occurred 
two to three times per month  They were described as 
involving photophobia, phonophobia and occasional nausea and 
vomiting.  

In May 1999, the veteran reported that she experiences 
headaches four times per month lasting 1-2 days.  The 
headaches were typically relieved by medication.  The 
headaches were described as involving photophobia, 
phonophobia, nausea and vomiting.  

In August 1999, the veteran reported that she had one to two 
headaches per month but in July 1999 there were four.  The 
headaches lasted from one to hours to two and one half days.  
The headaches were described as throbbing and involving 
photophobia, nausea and vomiting and seeing red spots.  It 
was noted that medication had inconsistent results.  

The veteran's claim of entitlement to an increased rating for 
her migraine headaches was received at the RO in November 
1999.  

On VA examination in February 2000, it was noted that the 
veteran had mixed type headaches, migraine with associated 
tension.  She reported that that the headaches were 
characterized by photophobia, unilateral strong pulsating 
pain, and sometimes associated with vomiting.  The diagnosis 
was classical migraine currently found mixed with some 
tension elements.  

A second report of VA examination which was also dated in 
February 2000 includes the notation that the veteran reported 
that she had lost some time from work, up to two weeks 
occasionally, but usually three to five days per month were 
lost due to headaches.  

In May 2000, the veteran reported that her headaches occurred 
about two to three times per week and about 10-12 monthly.  

In October 2000, the veteran reported that her headaches were 
increasing but usually were well controlled on medication and 
sleep.  

In December 2000, it was noted that the veteran had frequent 
migraines which were controlled with medication.  

In May 2001, the veteran reported that she had 6 to 8 
headaches per month which were better controlled with 
medication.  The assessment was better control of headache, 
still with frequent occurrence, missing work three times per 
month.  

In June 2001, the veteran reported that she had 3 to 4 
migraines in past month.  The assessment was migraines 
controlled with medication.  

In August 2001, the veteran reported that she had 4 to 5 
migraines per month.  

In February 2002, the veteran reported that she generally 
continued to have one headache episode per week but she did 
not have a headache for the prior two weeks.  During the 
headaches, she experienced photophobia, blurry vision and 
occasional scotomas.  The headaches lasted from one to eight 
hours.  In general, she was happy with the efficacy of the 
headache medication.  

A separate record dated in February 2002 also indicated that 
the veteran reported that she was never one month free of 
headaches and can usually have daily headaches.  

In March 2002, it was noted that the veteran's headache 
medication had been adjusted the prior week and she did not 
have a headache since that time.  

A July 2002 emergency room record indicates that the veteran 
complained of a headache which had been present for five days 
which was not relieved by medication.  The veteran denied 
nausea until the night of the emergency room visit but did 
have photophobia.  

In September 2002, the veteran complained of headaches with 
photophobia.  It was the first headache since her last visit 
to neurology (7 days prior).  

On VA examination in October 2002, the veteran reported that 
her headaches had increased in the preceding 21 months.  They 
were lasting longer, up to five or six days sometimes and 
regularly for a full 20 to 24 hours.  She reported that, when 
she had a headache, she was unable to work at all but needed 
a quit, dark place.  She estimated that, within the prior 21 
months, her headaches had lasted six days in sequence twice 
and on numerous other times lasted one, two or three days.  
Twice during the preceding 21 months, she sought treatment at 
an emergency room for headaches.  The examiner noted that, 
according to the records, the veteran had to stay home once 
per week or at least several times per month due to 
headaches, when she was completely prostate and had to stay 
quietly alone and in bed.  The impression was migraine 
headaches.  

An April 2003 VA clinical record indicates the veteran 
reported that she had occasional headaches requiring medical 
treatment but was generally able to function normally from 
day to day.  The assessment was migraines controlled with 
medication.  

In May 2003, the veteran reported that she did not have a 
headache.  

In August 2003, the veteran reported that her headaches were 
generally well controlled on medication but the medication 
made her drowsy.  She reported that she would generally 
experience one headache per week, usually with aura, 
photophobia, and phonophobia.  The assessment was migraines 
well controlled.  

The veteran was still employed and traveling frequently with 
her job with ATF in August 2003.  

Analysis

The pertinent evidence regarding the service-connected 
migraine headaches paints a disability picture which varies 
over time.  Some evidence suggests that certain medications 
have decreased the severity and frequency of attacks, whereas 
others show a number of prostrating attacks per month with 
loss of the ability to work for several days to a week at a 
time.  The headaches were described as completely prostrating 
in the report of an October 2002 VA examination.  The veteran 
informed the examiner who conducted the October 2002 VA 
examination that, during the preceding 21 months, when she 
had a headache, she was unable to work at all.  She has 
alleged that she has missed work monthly due to headaches.  

The Board notes that in April 2003, the veteran reported that 
she had occasional headaches requiring medical treatment but 
was generally able to function normally from day to day.  
There is other evidence in the clinical records indicating 
that the veteran's headaches were well controlled on 
medication, particularly beginning in 2003.  However, over 
the course of the appeal numerous prostrating attacks have 
been documented.  

The more difficult question is whether the very frequent 
attacks have been productive of severe economic 
inadaptability.  In this regard, it appears that the veteran 
is continuing to work and travel in connection with her 
employment.  Nevertheless, the record documents periods where 
at least one day a week is lost from work due to headaches.  
The Board believes that notice must be taken of the fact that 
frequent periods of absence from one's employment for 
whatever reason are demonstrative of economic inadaptability.  
Moreover, the Board notes that the rating criteria do not 
require total economic inadaptability.  In the present case, 
it would seem that the numerous prostrating attacks requiring 
absence from her employment must be viewed as approximating 
severe economic inadaptability.  38 C.F.R. § 4.7.  Resolving 
all reasonable doubt in the veteran's favor, the Board 
therefore finds that a 50 percent rating is warranted.  38 
U.S.C.A. § 5107(b).  In view of the language in a May 2004 
Appellant's Brief from the veteran's representative, and the 
Board finds that the veteran has expressly limited her appeal 
on the headache issue to a 50 percent rating.  Moreover, a 50 
percent rating is the highest schedular evaluation available 
under Code 8100.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003).  However, there is no 
detriment to the veteran as a result of any failure to fully 
comply with VCAA in view of the fact that the full benefit 
sought by the veteran with regard to the headache issue is 
being granted by this decision of the Board.  Any VCAA 
deficiencies with regard to the remaining issues will be 
remedied by actions directed by the Board in the remand 
section of this decision. 


ORDER

Entitlement to a rating of 50 percent for migraine headaches 
is warranted.  The appeal is granted to this extent.  


REMAND

The veteran has claimed that she currently experiences 
bilateral tinnitus as a result of in-service head injuries.  
The service medical records are silent as to complaints of, 
diagnosis of or treatment for tinnitus.  Associated with the 
claims files is a February 2000 VA clinical record which 
indicates that the veteran was complaining of bilateral 
intermittent tinnitus.  She reported that the tinnitus began 
in 1999 and had increased in symptomatology.  The assessment 
was bilateral tinnitus with an onset of one-year prior.  In 
opposition to this history, however is the information 
provided by the veteran at the time of an April 2001 VA 
examination for tinnitus.  She reported that she had had 
tinnitus which began in 1987 or 1988 and not in 1999 as 
previously reported.  The assessment was tinnitus which was 
not associated with head trauma.  The examiner also opined, 
however, that the tinnitus was possibly associated with noise 
exposure during active duty.  This opinion potentially links 
currently existing tinnitus to the veteran's active duty 
service.  It is based, however, on information provided by 
the veteran which is in conflict with that previously 
provided.  The Board notes there is no indication in the 
report of the April 2001 VA examination that the examiner 
reviewed the claims file in connection with his examination.  
The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that examinations for 
compensation and pension purposes conducted without 
contemporaneous review of the veteran's claims file are 
deficient for rating purposes.  Procelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board finds an opinion is required 
in order to determine the nature, extent and etiology of the 
veteran's tinnitus based on an accurate medical history and a 
review of the evidence of record.  

In November 1999, the veteran claimed that her iron 
deficiency anemia should be rated in excess of the 10 percent 
currently assigned.  A VA examination was conducted in 
February 2000 in connection with her claim.  The pertinent 
diagnosis was a history of iron deficiency anemia with labs 
pending.  A review of the claims files reveal, however that 
apparently no lab report has been associated with the claims 
files nor has any interpretation of the report been 
associated with the claims files.  The Board finds such 
evidence is required in order to accurately adjudicate the 
claim.  

In a June 2003 statement, the veteran's representative noted 
that there was no current examination to evaluate the 
severity of the anemia.  The representative reported that the 
veteran has indicated that she had problems with weakness, 
easy fatigability, headaches, lightheadedness, and shortness 
of breath.  This is construed as an indication that the 
representative was alleging the symptomatology associated 
with the iron deficiency had increased.  The last VA 
examination which was conducted to determine the extent and 
severity of the anemia was conducted in February 2000.  The 
Court has held that where the evidence does not adequately 
evaluate the current state of the condition, VA must provide 
a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 
(1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)).  Wherefore the Board finds a current VA examination 
is required in order to determine the nature and extent of 
severity of the service-connected anemia.  

Wherefore the issues of entitlement to service connection for 
tinnitus and entitlement to a rating in excess of 10 percent 
for iron deficiency anemia are herby Remanded for the 
following:  

1.  The RO should review the record take 
any necessary action to the veteran to 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any tinnitus found on examination.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that any 
currently existing tinnitus is linked in 
any way to the veteran's active duty 
service, including any noise exposure 
during service.  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide a requested 
opinion without resort to speculation, he 
or she should so indicate.  

3.  The RO should schedule the veteran 
for an appropriate examination, to 
determine the nature and extent of 
severity of the veteran's service-
connected iron deficiency anemia.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  All indicated tests and 
studies should be performed, such as 
laboratory blood studies to determine 
whether or not anemia is present.  The 
examiner should specifically report 
clinical findings in terms of applicable 
rating criteria.  The examiner should 
state whether appellant in fact has 
anemia.  If appellant does have anemia, 
the examiner should describe all clinical 
manifestations reasonably attributable to 
the service- connected anemia in adequate 
detail.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide a requested 
opinion without resort to speculation, he 
should so indicate.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
tinnitus and entitlement to a rating in 
excess of 10 percent for iron deficiency 
anemia.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



